ICJ_033_GuardianshipInfantsConvention_NLD_SWE_1958-04-17_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING
THE GUARDIANSHIP OF AN INFANT
(NETHERLANDS v. SWEDEN)

ORDER OF APRIL 17th, 1958

1958

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE
À LA TUTELLE D’UNE MINEURE
(PAYS-BAS c. SUEDE)

ORDONNANCE DU 17 AVRIL 1958
This Order should be cited as follows:

“Case concerning the Guardianship of an Infant,
Order of April 17th, 1958: I.C.J. Reports 1958, p. 19.”

La présente ordonnance doit étre citée comme suit:

« Affaire relative à la tutelle d'une mineure,
Ordonnance du 17 avril 1958: C.I. J. Recueil 1958, p. 19.»

 

Sales number 1 8 4
N° de vente:

 

 

 
19

INTERNATIONAL COURT OF JUSTICE

1958

April 17th YEAR 1958

General List :
No. 33
April 17th, 1958

CASE CONCERNING

THE GUARDIANSHIP OF AN INFANT
(NETHERLANDS v. SWEDEN)

ORDER

Present: President HACKWORTH; Vice-President BADAWI; Judges
BASDEVANT, WINIARSKI, KLAESTAD, ARMAND-UGON,
KOJEVNIKOV, ZAFRULLA KHAN, Sir Hersch LAUTER-
PACHT, MORENO QUINTANA, CORDOVA, WELLINGTON Koo,
SPIROPOULOS, Sir Percy SPENDER; Registrar J. LOPEZ
OLIVAN.

The International Court of Justice,
composed as above,
after deliberation,

having regard to Article 48 of the Statute of the Court,
having regard to Article 37 of the Rules of the Court,

Makes the following Order:

Having regard to the Order of August roth, 1957, fixing
November 30th, 1957, and March 31st, 1958, as the time-limits for
the filing of the Memorial and of the Counter-Memorial respectively,
and reserving the rest of the procedure for further decision;

Whereas these pleadings were filed within the time-limits thus
fixed;

4
20 GUARDIANSHIP OF AN INFANT (ORDER OF I7 IV 58)

Tue Court,

After ascertaining the views of the Parties,

Fixes the following time-limits for the filing of the further
pleadings:

for the Reply of the Government of the Kingdom of the Nether-

lands, June 18th, 1958;
for the Rejoinder of the Government of the Kingdom of Sweden,

August 28th, 1958.

Done in English and French, the English text being authori-
tative, at the Peace Palace, The Hague, this seventeenth day of
April, one thousand nine hundred and fifty-eight, in three copies,
one of which will be placed in the archives of the Court and the
others transmitted to the Government of the Kingdom of the
Netherlands and to the Government of the Kingdom of Sweden,
respectively.

(Signed) GREEN H. HACKWORTE,
President.

(Signed) J. LOPEZ OLIVAN,
Registrar.
